Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley McMichael on 2/28/2022.

The application has been amended as follows: 
In the Claims:

Claim 25, Line 1: “a network access device, comprising: …” ---has been amended to--- A network access device, comprising:



Reasons for Allowance

Claims 1, 2, 24-26 and 28 are allowed.

The following is an examiner’s statement of reasons for allowance: The Examiner has conducted a Search of Patent and Non-Patent Literature and considered the arguments presented by the Applicant in view of the claims as amended. The Examiner has found the Applicants arguments persuasive in view of the applied references and the references resulting from the updated prior art search. Specifically the This specific combination of elements in its current configuration as argued by the Applicant in combination with the other claimed limitations is not taught by any of the prior art resulting from the Examiner in combination. 
(Examiner Notes that the Reason for Allowance has been maintained.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467